Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed April 28th, 2022 does not place the application in condition for allowance.
The drawing objection is withdrawn due to Applicant’s amendment.
The rejections based over Morad et al. are maintained.
The 112(b) rejections of claims 1-18 are withdrawn due to Applicant’s amendment.
New grounds for objection and rejection follow.

Claim Objections
Claims 2 & 11 are objected to because of the following informalities.

Regarding Claims 2 & 11, Applicant recites, “wherein in a case that each of segment electrodes is arranged”.  This phrase reads awkwardly.  The Examiner suggests the phrasing “wherein each of the segment electrodes are arranged”. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 2 and 11, Applicant recites, “wherein in a case that each of segment electrodes is arranged in a direction perpendicular to a first side of the solar cell”.  Are the segment electrodes arranged perpendicular to the first sides of the solar cell or are they not?  Appropriate action is required.

Regarding Claims 2 and 11, Applicant recites, “the number of the segment electrodes”.  Applicant has recited that there is a segment electrode on an upper and lower surface of each of the plurality of solar cells in preceding independent claim 1.  It is unclear how there are now a plurality of segment electrodes present.  Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claims 1-7, 9-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morad et al. (US 2017/0077343 A1).

In view of Claim 1, Morad et al. teaches a photovoltaic cell array, comprising a plurality of solar cells and a flexible conductive strip (Figure 8C), wherein
an upper surface (Figure 2H, #15 & Paragraph 0238) and a lower surface of each of the plurality of solar cells are both arranged with a segment electrode (Figure 2L, #25 & Paragraph 0250),
in adjacent two of the plurality of solar cells which are respectively referred to as a first solar cell and a second solar cell, the segment electrode on the lower surface of the first solar cell is connected with the segment electrode on the upper surface of the second solar cell by the flexible metal conductive strip (Figure 6, Figure 8C, #400 – Paragraph 0242 & 0278-0279), and
a stack structure is formed when the adjacent two of the plurality of solar cells is connected together through the flexible metal conductive strip in a normal direction of the upper surface of each of the plurality of solar cells and a connection region at which the segment electrode on the lower surface of the first solar cell is connected with the flexible metal conductive strip and a connection region at which the segment electrode on the upper surface of the second solar cell is connected with the flexible metal conductive strip are both arranged outside an overlapped region of the stacked structure (See Annotated Morad et al. Figure 8C, below).
Annotated Morad et al. Figure 8C

    PNG
    media_image1.png
    424
    829
    media_image1.png
    Greyscale

In view of Claim 2, Morad et al. is relied upon for the reasons given above in addressing Claim 1.  Morad et al. teaches that the segment electrodes are arranged in a direction perpendicular to a first side of the solar cell (Figure 2H, 2L, #15 & #25) the number of the segment electrodes arranged on each of the upper surface and lower surface of the solar cell can 8, and wherein the solar cell is a rectangular plate and the first side is a long side of the solar cell (Figure 2H, 2L).

In view of Claim 3, Morad et al. is relied upon for the reasons given above in addressing Claim 2.  Morad et al. teaches that the segment electrodes are arranged uniformly on each of the upper surface and the lower surface of the solar cells (Figure 2H, 2L, #15 & #25).

In view of Claims 4-5, Morad et al. is relied upon for the reasons given above in addressing Claim 3.  Morad et al. teaches that the length and width of the segment electrodes ranges from 1-10 mm or 1-1.5 mm (Paragraph 0238 & 0242).

In view of Claim 6, Morad et al. is relied upon for the reasons given above in addressing Claim 1.  Morad et al. teaches that a thickness of the flexible metal conductive strip is less than 200 microns (Paragraph 0280).

In view of Claim 7, Morad et al. is relied upon for the reasons given above in addressing Claim 1. Morad et al. teaches that the adjacent two solar cells are stacked with each along a first side of each of the two adjacent solar cells to form a stack structure (Figure 1), and wherein the solar cell is a rectangular plate and the first side is a long side of the solar cell (Figure 2A).

In view of Claim 9, Morad et al. is relied upon for the reasons given above in addressing Claim 1.  Morad et al. teaches that the segment electrodes have a width of 1-15 mm (Paragraph 0238 & 0242), while the flexible metal conductive strip can have a thickness of 25 microns or less (Paragraph 0280).  Accordingly, areas where these structures overlap have a stack structure less than 2 mm.

In view of Claim 10, Morad et al. teaches a photovoltaic module comprising a photovoltaic cell array, comprising a plurality of solar cells and a flexible conductive strip (Figure 8C), wherein
each of an upper an surface (Figure 2H, #15 & Paragraph 0238) and a lower surface of each of the plurality of solar cells is arranged with a segment electrode (Figure 2L, #25 & Paragraph 0250),
in adjacent two of the plurality of solar cells which are respectively referred to as a first solar cell and a second solar cell, the segment electrode on the lower surface of the first solar cell is connected with the segment electrode on the upper surface of the second solar cell by the flexible metal conductive strip (Figure 6, Figure 8C, #400 – Paragraph 0242 & 0278-0279), and
a stack structure is formed when the adjacent two of the plurality of solar cells is connected together through the flexible metal conductive strip in a normal direction of the upper surface of each of the plurality of solar cells and a connection region at which the segment electrode on the lower surface of the first solar cell is connected with the flexible metal conductive strip and a connection region at which the segment electrode on the upper surface of the second solar cell is connected with the flexible metal conductive strip are both arranged outside an overlapped region of the stacked structure (See Annotated Morad et al. Figure 8C, below).
Annotated Morad et al. Figure 8C

    PNG
    media_image1.png
    424
    829
    media_image1.png
    Greyscale


In view of Claim 11, Morad et al. is relied upon for the reasons given above in addressing Claim 10.  Morad et al. teaches that the segment electrodes are arranged in a direction perpendicular to a first side of the solar cell (Figure 2H, 2L, #15 & #25) the number of the segment electrodes arranged on each of the upper surface and lower surface of the solar cell can 8, and wherein the solar cell is a rectangular plate and the first side is a long side of the solar cell (Figure 2H, 2L).

In view of Claim 12, Morad et al. is relied upon for the reasons given above in addressing Claim 11.  Morad et al. teaches that the segment electrodes are arranged uniformly on each of the upper surface and the lower surface of the solar cells (Figure 2H, 2L, #15 & #25).

In view of Claims 13-14, Morad et al. is relied upon for the reasons given above in addressing Claim 12.  Morad et al. teaches that the length and width of the segment electrodes ranges from 1-10 mm or 1-1.5 mm (Paragraph 0238 & 0242).

In view of Claim 15, Morad et al. is relied upon for the reasons given above in addressing Claim 10.  Morad et al. teaches that a thickness of the flexible metal conductive strip is less than 200 microns (Paragraph 0280).

In view of Claim 16, Morad et al. is relied upon for the reasons given above in addressing Claim 10. Morad et al. teaches that the adjacent two solar cells are stacked with each along a first side of each of the two adjacent solar cells to form a stack structure (Figure 1), and wherein the solar cell is a rectangular plate and the first side is a long side of the solar cell (Figure 2A).

In view of Claim 18, Morad et al. is relied upon for the reasons given above in addressing Claim 10.  Morad et al. teaches that the segment electrodes have a width of 1-15 mm (Paragraph 0238 & 0242), while the flexible metal conductive strip can have a thickness of 25 microns or less (Paragraph 0280).  Accordingly, areas where these structures overlap have a stack structure less than 2 mm.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morad et al. (US 2017/0077343 A1) in view of Chang et al. (US 2018/0366596 A1).

In view of Claims 2 and 11, Morad et al. is relied upon for the reasons given above in addressing Claim 1 and 10.  Morad et al. teaches that the segment electrodes are arranged in a direction perpendicular to a first side of the solar cell (Figure 2H, 2L, #15 & #25) the number of the segment electrodes arranged on each of the upper surface and lower surface of the solar cell can 8, and wherein the solar cell is a rectangular plate and the first side is a long side of the solar cell (Figure 2H, 2L) but does not disclose that the segment electrodes are arrangement in a lengthwise perpendicular direction.
Chang et al. disclose segment electrodes are arranged in a lengthwise perpendicular direction from a first side of a solar cell (Figure 1, 8-9) wherein this configuration results in a first and second solar cell that can effectively contact one another when overlapped (Paragraph 0084).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the segment electrodes in this configuration for the advantage of having the first and second solar cell that effectively contact one another.


Claims 1-4, 6-7, 9-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2022/0077339 A1) in view of Nekarda et al. (US 2021/0005773 A1).

In view of Claims 1 and 10, Yoon et al. teaches a photovoltaic module, comprising a photovoltaic cell array, wherein the photovoltaic cell array comprises a plurality of solar cells and a metal conductive strip (Figure 1-5, #142 & Paragraph 0072), wherein:
an upper surface and a lower surface of each of the plurality of solar cells are both arranged with a segment electrode (Figure 3-4, #42/#44/#421-#422 & Paragraph 0039);
in adjacent two of the plurality of solar cells which are respectively referred to as a first solar cell and a second solar cell, the segment electrode on the lower surface of the first solar cell is connected with the segment electrode on the upper surface of the second solar cell by the metal conductive strip (Figure 2 & 5, #142); and
a stack structure is formed when the adjacent two of the plurality of solar cells is connected together through the metal conductive strip in a normal direction of the upper surface of each of the plurality of solar cells, and a connection region at which the segment electrode on the lower surface of the first solar cell is connected with the flexible metal conductive stirp and a connection region at which the segment electrode on the upper surface of the second solar cell is connected with the metal conductive strip are both arranged outside an overlapped region of the stack structure (See Annotated Yoon et al. Figure 2, below).
Yoon et al. does not disclose that the metal conductive strip is flexible.
Nekarda et al. discloses that when a metal conductive strip is flexible it reduces the mechanical stresses between cells that occur in the module during daily use (Figure 5A-B & Paragraph 0027).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the metal conductive strip be flexible for the advantage of reducing the mechanical stress between cells that occur in a module during daily use.
Annotated Yoon et al. Figure 2

    PNG
    media_image2.png
    335
    755
    media_image2.png
    Greyscale

In view of Claims 2 & 11, Yoon et al. and Nekarda et al. are relied upon for the reasons given above in addressing Claims 1 & 10. Yoon et al. teaches that each of the segment electrodes are arranged in a direction perpendicular to a first side of the solar cell, the number of the segment electrodes arranged on each of the upper surface and the lower surface of the solar cell ranges from 4-9 (Figure 7, #422/#442), wherein the solar cell is a rectangular plate and the first side is a long side of the rectangular plate (Figure 7, middle cell).

In view of Claims 3 & 12, Yoon et al. and Nekarda et al. are relied upon for the reasons given above in addressing Claims 2 & 11.  Yoon et al. teaches that the segment electrodes are arranged uniformly on each of the upper surface and the lower surface of the solar cell (Figure 4 & 7, #422/#442).

In view of Claims 4 & 13, Yoon et al. and Nekarda et al. are relied upon for the reasons given above in addressing Claims 3 & 12.  Yoon et al. teaches that the width of the segment electrodes are equal to the width of the flexible metal conductive strip, wherein the width of the strip is 500 microns (Paragraph 0076).

In view of Claims 6 & 15, Yoon et al. and Nekarda et al. are relied upon for the reasons given above in addressing Claims 1 & 10.  Yoon et al. teaches that the flexible metal conductive strip is less than 200 microns (Paragraph 0076).

In view of Claims 7 & 16, Yoon et al. and Nekarda et al. are relied upon for the reasons given above in addressing Claims 1 & 10.  Yoon et al. teaches the two solar cells are stacked with each other along a first side of each of the two adjacent solar cells to form the stack structure (Figure 2) and wherein the solar cell is a rectangular plate and the first side is a long side of the rectangular plate (Figure 7, middle cell).

In view of Claims 9 & 18, Yoon et al. and Nekarda et al. are relied upon for the reasons given above in addressing Claims 1 & 10.  Yoon et al. teaches that the width of the overlapped region of the stack structure is less than a width of the flexible metal conductive strip which is less than 2mm (Paragraph 0105).

Claims 5 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2022/0077339 A1) in view of Nekarda et al. (US 2021/0005773 A1) in view of Lee et al. (US 2018/0138343 A1).

In view of Claims 5 & 14, Yoon et al. and Nekarda et al. are relied upon for the reasons given above in addressing Claims 4 and 13.  Modified Yoon et al. is silent on the length of each of the segment electrodes being from 1mm to 15 mm.
Lee et al. discloses that the length of a segment electrode may range from 1mm to 5 mm because when the length is below 1 mm the contact area between the segment electrode and the interconnector may be insufficient and when it exceeds 5 mm the area of the segment electrode increases shading loss (Paragraph 0091).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the segment electrodes range from 1mm to 5 mm as disclosed by Lee et al. in modified Yoon et al. photovoltaic module for the advantages of having a sufficient contact area and not causing undue shading losses.


Response to Arguments
Applicant argues that Morad et al. does not disclose an upper surface and a lower surface of each of the plurality of solar cells are both arranged with a segment electrode.  The Examiner respectfully points out to Applicant that Morad et al. teaches an upper surface (Figure 2H, #15 & Paragraph 0238) and a lower surface of each of the plurality of solar cells are both arranged with a segment electrode (Figure 2L, #25 & Paragraph 0250).  Accordingly, this argument is unpersuasive.

Applicant argues that Morad et al. does not disclose the segment electrode on the lower surface of the first solar cell is connected with the segment electrode on the upper surface of the second solar cell by the flexible metal conductive strip.  The Examiner respectfully points out to Applicant that Morad et al. teaches the segment electrode on the lower surface of the first solar cell is connected with the segment electrode on the upper surface of the second solar cell by the flexible metal conductive strip (Figure 6, Figure 8C, #400 – Paragraph 0242 & 0278-0279).  Accordingly, this argument is unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726